Citation Nr: 1325191	
Decision Date: 08/08/13    Archive Date: 08/13/13

DOCKET NO.  10-03 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana



THE ISSUE

Whether the reduction of the evaluation for prostate cancer from 100 percent to 40 percent, effective December 1, 2009, was proper.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

M. Katz, Counsel




INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Fort Harrison, Montana (RO).

In a February 2012 decision, the Board, in part, determined that the reduction of the Veteran's disability rating for his service-connected prostate cancer from 100 percent to 40 percent was proper, and that restoration of the 100 percent evaluation was not warranted.  Based on an October 2012 Joint Motion for Partial Remand, the U.S. Court of Appeals for Veterans Claims (Court) remanded the issue of the propriety of the rating reduction of prostate cancer from 100 percent to 40 percent to the Board for additional reasons and bases.

In April 2012, a letter was sent to the Veteran and his representative in which he was given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's consideration of issue.  In April 2013, the Veteran responded that he did not have any additional information or evidence to submit, and in May 2013, the Veteran's representative requested that the Board proceed with the adjudication of the Veteran's appeal.


FINDINGS OF FACT

1.  A July 29, 2009 rating decision proposed to reduce the disability rating for the Veteran's prostate cancer from 100 percent to 40 percent.  

2.  A September 24, 2009 rating decision implemented the proposed reduction, effective December 1, 2009.  

3.  The reduction of the Veteran's prostate cancer from 100 percent to 40 percent disabling was made in compliance with applicable due process laws and regulations, but was not supported by the evidence contained in the record at the time of the reduction.


CONCLUSION OF LAW

The criteria for reduction of the rating for prostate cancer were not met at the time of the September 2009 decision reducing that rating.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.115a, 4.115b, Diagnostic Code 7528 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is no precluded from adjudicating the issue involving the reduction of the Veteran's prostate cancer rating from 100 percent to 40 percent.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2002 and Supp. 2012).; 38 C.F.R. § 3.159 (2012).  This is so because the Board is taking action favorable to the Veteran by restoring the 100 percent evaluation for prostate cancer.  As such, this decision poses no risk of prejudice to the Veteran.  See Bernard v Brown, 4 Vet. App. 384 (1993).

Service connection for prostate cancer was granted by a November 2007 rating decision, and a 100 percent disability rating was assigned, effective August 27, 2007.  An October 2008 rating decision continued the 100 percent rating for prostate cancer.  On June 29, 2009, the RO issued a rating decision proposing to reduce the Veteran's prostate disability rating from 100 percent to 20 percent.  The Veteran was informed of this proposed rating change in a letter dated July 17, 2009.  In an August 2009 statement, the Veteran expressed his disagreement with the proposed rating change.  In a September 24, 2009 rating decision, the RO reduced the Veteran's prostate cancer rating from 100 percent to 40 percent, effective December 1, 2009.  He was notified of this rating decision on September 30, 2009.

When a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e).  In this case, the September 2009 rating decision was issued 60 days after the July 2009 proposed rating decision; therefore, the predetermination procedures specified in 38 C.F.R. § 3.105(e) have been met.

After completing the predetermination procedures specified in 38 C.F.R. § 3.105(e), the RO must send written notice of the final action.  This notice must set forth the reasons for the action and the evidence upon which the action is based.  Id.  Where a reduction of benefits is found warranted following consideration of any additional evidence submitted and the reduction was proposed under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  Id.  Here, the reduction was effectuated in a September 2009 rating decision, accompanied by a September 2009 notice letter; the effective date of the reduction was December 1, 2009.  The RO satisfied the requirements by allowing a 60-day period to expire before assigning the new rating's effective date.  The question is thus whether the reduction was proper based on the evidence of record.

Service connection for prostate cancer was awarded effective August 27, 2007, and was reduced effective December 1, 2009, less than five years later.  Where a disability evaluation has continued at the same level for less than five years, the analysis is conducted under 38 C.F.R. § 3.344(c).  38 C.F.R. § 3.344(c) (2012).  Under 38 C.F.R. § 3.344(c), a reexamination that shows improvement in a disability warrants a reduction in the disability evaluation.  However, VA rating reductions must be based upon a review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); see also Brown v. Brown, 5 Vet. App. 413, 419 (1993).

Under Diagnostic Code 7528, malignant neoplasms of the genitourinary system are rated as 100 percent disabling.  38 C.F.R. § 4.115b, Diagnostic Code 7528 (2012).  The note accompanying Diagnostic Code 7528 states that, following the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedures, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e) of this chapter.  If there has been no local reoccurrence or metastasis, the disability is to be rated on its residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  Id.

Pursuant to 38 C.F.R. § 4.115a, voiding dysfunction is to be rated based upon its particular condition as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a (2012).  

Urine leakage which requires the wearing of absorbent materials which must be changed less than two times per day is rated as 20 percent disabling.  A 40 percent rating is for application when urine leakage requires the wearing of absorbent materials which must be changed two to four times per day.  When urine leakage requires the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day, a maximum 60 percent rating is for application.  Id.

Urinary frequency resulting in a daytime voiding interval between two and three hours or awakening to void two times per night is assigned a 10 percent rating.  Id.  When there is a daytime voiding interval between one and two hours or awakening to void three to four times per night, a 20 percent rating is warranted.  Id.  A maximum 40 percent rating is for application when there is a daytime voiding interval of less than one hour or awakening to void five or more times per night.  Id.

Obstructed voiding with symptomatology with or without stricture disease requiring dilation one to two times per year is assigned a noncompensable evaluation.  Id.  A 10 percent evaluation is for application when there is marked obstructive symptomatology (such as hesitancy, slow or weak stream, or decreased force of stream) with any one or combination of the following:  (1) Post void residuals greater than 150 cc.; (2) Uroflowmetry, markedly diminished peak flow rate (less than 10 cc/sec); (3) Recurrent urinary tract infections secondary to obstruction; or (4) Stricture disease requiring periodic dilation every two to three months.  Id.  A maximum 30 percent evaluation is assigned when there is urinary retention requiring intermittent or continuous cathertization.  Id.

Renal dysfunction is rated as noncompensable when there is albumin and casts with history of acute nephritis or hypertension noncompensable under diagnostic code 7101.  Id.  A 30 percent evaluation is warranted when there is albumin constant or recurring with hyaline and granular casts or red blood cells, or transient or slight edema or hypertension at least 10 percent disabling under diagnostic code 7101.  Id.  With constant albuminuria with some edema, definite decrease in kidney function, or hypertension at least 40 percent disabling under diagnostic code 7101, a 60 percent evaluation is warranted.  Id.  An 80 percent evaluation is for application when there is persistent edema and albuminuria with BUN 40 to 80mg% or creatinine 4 to 8mg%, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  Id.  A maximum 100 percent evaluation is warranted when regular dialysis is required, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria, BUN more than 80mg%, creatinine more than 8mg%, or markedly decreased function of kidney or other organ systems, especially cardiovascular.  Id.

After a thorough review of the claims file, the Board finds that the evidence does not support the reduction effectuated by the September 2009 rating decision.  

A January 2009 VA treatment record reveals that the Veteran underwent a colonoscopy.  The results revealed diverticulitis sigmoid and a polyp.  There was no colitis, no radiation changes in the rectum, and no evidence of cancer.  An April 2009 record reflects that the Veteran's prostate specific antigen (PSA) was 0.1 ng/dL, and normal.  Another April 2009 record notes a diagnosis of prostate cancer with less diarrhea, mild dysuria, nocturia two times per night, and decreased flow.  An October 2009 record reflects that the Veteran had a prescription for Depends, which were prescribed for the Veteran's chronic diarrhea.

In May 2009, the Veteran underwent a VA examination.  The examiner indicated that the Veteran's claims file was not reviewed in conjunction with the examination.  The examiner stated that the Veteran reported that he was diagnosed with prostate cancer in August 2007, and that he went to Seattle for treatment at that time.  He denied any further treatment for his prostate cancer.  He reported that his last PSA was 0.1 ng/dL.  He complained of urinating four to five times per day and up to three times per night, which was consistent since his treatment for cancer.  He complained of stinging at the onset of urination.  He denied fever but reported night sweats, increased fatigue, malaise, and anorexia.  He also reported constipation three times per week and indicated that he needed to bear down for the first bowel movement after the 24-hour period.  He denied blood or mucus in the stool and indicated that his stool was normally brown in color.  He denied abdominal pain, bloating, and gas.  He also complained of erectile dysfunction.  He denied a painless lump or swelling of the testicles, enlargement of the testicles, dull ache in the lower abdomen or groin, sudden collection of fluid in the scrotum, and discharge from the penis.  He indicated that he was able to walk and perform all activities of daily living.  He denied that his prostate cancer affected his ability to walk or engage in recreational activities.  Genitourinary examination revealed no evidence of tenderness with percussion over the kidneys.  A genital examination was deferred by the Veteran.  Diagnostic testing performed in April 2009 showed PSA to be 0.1 ng/ML.  Creatinine was 1.4 mg/dL, and albumin was 4.0 g/dL.  The diagnosis was erectile dysfunction and urinary incontinence status post prostate cancer with no clinical or diagnostic evidence of active disease.

In an August 2009 statement, the Veteran reported that his residuals of prostate cancer included urinary frequency and nocturia which had not improved since he underwent brachytherapy in late 2007.  He indicated that he urinated every 30 to 60 minutes during the day and every hour or so at night.  He also stated that he was required to wear protective absorbent wraps and change them frequently.  He noted that he experienced pain and discomfort with urination and defecation.

It appears that the basis of the RO's proposed reduction and eventual effectuation of that reduction with the assignment of a 40 percent rating was the May 2009 VA examiner's finding that there was no clinical or diagnostic evidence of active disease as well as the examiner's reports of the Veteran's residual symptoms and those symptoms reported in the VA treatment records.  However, the May 2009 VA examiner did not review the Veteran's claims file or comment on the Veteran's lay statements of requiring the use of absorbent materials, which he changed frequently.  Moreover, the May 2009 VA examiner did not address all of the pertinent rating criteria when determining the residuals of the Veteran's prostate cancer.  In that regard, the examiner did not determine whether the Veteran had any symptoms of urinary leakage, which is one of the criteria upon which the residuals for prostate cancer are rated, pursuant to Diagnostic Code 7582.  The examiner also did not indicate whether the Veteran had any residual renal symptoms as a result of his prostate cancer.

The Board acknowledges that the evidence of record reflects that the Veteran's prostate cancer is not currently active.  In that regard, a January 2009 colonoscopy was normal, an April 2009 PSA was 0.1 ng/dL, and the Veteran denied any treatment for prostate cancer since 2007.  Moreover, the May 2009 VA examiner determined that there was no clinical or diagnostic evidence of active disease.  Accordingly, pursuant to Diagnostic Code 7582, the evidence of record suggests that a reduction of the Veteran's 100 percent disability rating for prostate cancer under Diagnostic Code 7582 was likely warranted at the time of the July 2009 and September 2009 rating decisions.  However, the evidence of record at the time of those rating decisions was not sufficient to properly rate the Veteran's residuals of prostate cancer as 40 percent disabling, as the May 2009 VA examiner did not review the Veteran's claims file and did not adequately address the Veteran's residuals under the pertinent rating criteria to determine the appropriate rating.  Therefore, the May 2009 VA examination is not entitled to significant probative value.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that factors for assessing the probative value of a medical opinion include access to the claims file and the thoroughness and detail of the opinion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (finding that the failure of the physician to provide a basis for an opinion goes to the weight or credibility of the evidence).  Moreover, there was evidence in the claims file at the time of the September 2009 rating decision indicating that the Veteran required the use of absorbent materials for urinary leakage, which may have been sufficient to establish a rating higher than 40 percent for his prostate cancer residuals.  Accordingly, although the evidence may have been sufficient to warrant a reduction under Diagnostic Code 7852, the evidence in the claims file was not adequate to reduce the Veteran's 100 percent disability rating to 40 percent.

Because the May 2009 VA examination is of little probative value, and in the absence of sufficient evidence demonstrating the Veteran's residuals of prostate cancer under the pertinent rating criteria, the Board finds that the probative evidence of record does not show a material improvement in the Veteran's prostate cancer sufficient to warrant a reduction to 40 percent of his 100 percent disability rating.  Thus, the rating reduction was not proper, and the 100 percent rating must be restored.


ORDER

A reduction of the rating for the Veteran's prostate cancer from 100 percent to 40 percent was not proper; the 100 percent rating is restored effective December 1, 2009.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


